      Case 3:21-cv-00144-RJD Document 1 Filed 02/09/21 Page 1 of 7 Page ID #1




                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                     BENTON DIVISION


 CAROL GILLILAND,
                                                      CIVIL COMPLAINT
              Plaintiff,

 v.                                                   CASE NO. 3:21-cv-00144

 SOUTHWEST CREDIT SYSTEMS, L.P.,
                                                      DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW COMES Plaintiff CAROL GILLILAND (“Plaintiff”), by and through her attorneys,

Consumer Law Partners, LLC, complaining as to the conduct of SOUTHWEST CREDIT

SYSTEMS, L.P. (“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Southern District of Illinois and a substantial portion the events or omissions giving rise to

the claims occurred within the Southern District of Illinois.




                                                  1
      Case 3:21-cv-00144-RJD Document 1 Filed 02/09/21 Page 2 of 7 Page ID #2




                                              PARTIES

      4. Plaintiff is a consumer over-the-age of 18 residing in Pulaski County, Illinois, which is

within the Southern District of Illinois.

      5. Defendant “is a leading provider of accounts receivable management and consumer service

solutions.” 1 Defendant is a third-party debt collector organized under the laws of the State of

Texas, with its principal place of business located at 4120 International Parkway, Suite 1100,

Carrollton, Texas 75007. Defendant’s registered agent in Illinois is C T Corporation System,

located at 208 South LaSalle Street, Suite 814, Chicago, Illinois 60604. Defendant regularly

collects upon consumers across the United States, including those residing within the State of

Illinois.

      6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                FACTS SUPPORTING CAUSES OF ACTION

      7. The instant action stems from Defendant’s attempts to collect upon a personal

telecommunication debt that Plaintiff purportedly defaulted upon (“subject debt”).

      8. Around the summer of 2020, Plaintiff began receiving calls to her cellular phone, (618)

XXX-0400, from Defendant.

      9. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -0400. Plaintiff is and always has been financially

responsible for the cellular phone and its services.




1
    https://www.swcconsumer.com/about html

                                                  2
   Case 3:21-cv-00144-RJD Document 1 Filed 02/09/21 Page 3 of 7 Page ID #3




   10. Defendant has used a variety of phone numbers when placing calls to Plaintiff’s cellular

phone, including but not limited to (314) 710-6548.

   11. Upon information and belief, the aforementioned phone number ending in -6548 is

regularly utilized by Defendant during its debt collection activities.

   12. Upon speaking with Defendant, Plaintiff is informed that it is acting as a debt collector

attempting to collect upon the subject debt.

   13. Plaintiff is dealing with financial hardship, as her husband is also suffering from a

disability and is on a fixed income.

   14. Accordingly, during the fall of 2020, Plaintiff spoke with Defendant and requested that it

stop calling, as she was unable to remit payment.

   15. Despite having knowledge that Plaintiff was unable to make payment and did not wish to

receive further calls, Defendant continued placing calls to Plaintiff’s cellular phone.

   16. Plaintiff has answered subsequent phone calls from Defendant and has reiterated her

demands that Defendant cease contacting her.

   17. Plaintiff’s multiple efforts to quell Defendant’s contacts have been ineffective, and seeing

no end to Defendant’s conduct, Plaintiff was forced to hire counsel and her damages therefore

include reasonable attorneys’ fees incurred in prosecuting this action.

   18. As a result of Defendant’s actions, Plaintiff is entitled to statutory damages, punitive

damages and all other appropriate measures to punish and deter Defendant and other collectors

from engaging in the unlawful collection practices described in this Complaint, supra.

   19. Plaintiff has been unfairly and unnecessarily harassed by Defendant’s actions.

   20. Plaintiff has suffered additional concrete harm as a result of Defendant’s actions,

including but not limited to: invasion of privacy, aggravation that accompanies collection



                                                  3
     Case 3:21-cv-00144-RJD Document 1 Filed 02/09/21 Page 4 of 7 Page ID #4




telephone calls, emotional distress, increased risk of personal injury resulting from the distraction

caused by the never-ending calls, increased usage of her telephone services, loss of cellular phone

capacity, diminished cellular phone functionality, decreased battery life on her cellular phone, and

diminished space for data storage on her cellular phone.

             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

      21. Plaintiff repeats and realleges paragraphs 1 through 20 as though full set forth herein.

      22. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

      23. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

regularly uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

accounts.

      24. Defendant identifies itself as a debt collector and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others. Defendant has also been a member of the Association of Credit and Collection

Professionals (“ACA”) since 1977. 2

      25. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be due to another for personal, family, or household purposes.

         a. Violations of FDCPA §1692c and §1692d

      26. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”



2
    http://www.acainternational.org/search#memberdirectory
                                                   4
   Case 3:21-cv-00144-RJD Document 1 Filed 02/09/21 Page 5 of 7 Page ID #5




   27. Defendant violated §1692c(a)(1), d, and d(5) when it continuously called Plaintiff after

being notified to stop calling. Plaintiff notified Defendant to cease contacting her on a handful of

occasions, but yet, Defendant defied Plaintiff’s requests and persisted with its harassing efforts to

collect upon the subject debt. This repeated behavior of systematically calling Plaintiff’s phone in

spite of this information was harassing and abusive. The frequency and nature of the calls shows

that Defendant willfully ignored Plaintiff’s pleas with the goal of annoying and harassing Plaintiff.

   28. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to Plaintiff.

         b. Violations of FDCPA § 1692e

   29. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

  30. In addition, this section enumerates specific violations, such as:

           “The use of any false representation or deceptive means to collect or
           attempt to collect any debt or to obtain information concerning a
           consumer.” 15 U.S.C. §1692e(10).

   31. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. In spite of the fact that Defendant had knowledge of Plaintiff’s

financial situation and the fact that she no longer wished to receive phone calls, Defendant

continued to place systematic and automated collection calls Plaintiff in a deceptive attempt to

force her to answer its calls and ultimately make a payment. Through its conduct, Defendant

misleadingly represented to Plaintiff that it had the legal ability to contact her via an automated

system when it no longer had consent to do so.

         c. Violations of FDCPA § 1692f



                                                 5
   Case 3:21-cv-00144-RJD Document 1 Filed 02/09/21 Page 6 of 7 Page ID #6




    32. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

    33. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff after being notified of her inability to pay and to stop calling.

Attempting to coerce Plaintiff into payment by placing systematic phone calls without her

permission is unfair and unconscionable behavior. These means employed by Defendant only

served to worry and confuse Plaintiff.

    34. As pled in paragraphs 17 through 20, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

    WHEREFORE, Plaintiff CAROL GILLILAND, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

    a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned bodies of law;

    b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
       §1692k(a)(2)(A);

    c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
       under 15 U.S.C. §1692k(a)(1);

    d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
       §1692k(a)(3);

    e. Enjoining Defendant from further contacting Plaintiff; and

    f. Awarding any other relief as this Honorable Court deems just and appropriate.


DATED this 9th day of February, 2021.                   Respectfully Submitted,

                                                        /s/ Taxiarchis Hatzidimitriadis
                                                        Taxiarchis Hatzidimitriadis #6319225
                                                        David S. Klain #0066305
                                                        CONSUMER LAW PARTNERS, LLC
                                                        333 N. Michigan Ave., Suite 1300

                                                   6
Case 3:21-cv-00144-RJD Document 1 Filed 02/09/21 Page 7 of 7 Page ID #7




                                       Chicago, Illinois 60601
                                       (267) 422-1000 (phone)
                                       (267) 422-2000 (fax)
                                       teddy@consumerlawpartners.com

                                       Attorneys for Plaintiff, Carol Gilliland




                                   7
